DETAILED ACTION
	Applicants’ Amendment and Response, filed 4/26/2021 have been entered.  Claims 1 and 6 are amended; claims 11-15 are newly added; claims 1, 6, 11-15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are limited to the specific range of sound frequency, sound pressure and time, as well as the specific effect produced (an increase in the threshold value of auditory brain stem response by generated by applying sonic stimulation having a frequency of 1 kHz or more for at least six weeks, compared to that of a normal hearing common marmoset) exemplified by the disclosure at ¶100-101, and Table 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Thaian N. Ton/Primary Examiner, Art Unit 1632